Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 8th day of November, 2013, to be effective January 1, 2014
(the “Effective Date”), between Andrew Mathias (“Executive”) and SL Green Realty
Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York 10170 (the “Employer”), and, as of the
Effective Date, amends in its entirety and completely restates that certain
Amended and Restated Employment and Noncompetition Agreement between Executive
and the Employer dated as of September 3, 2010 (the “Prior Agreement”).

 

1.                                      Term.  The term of this Agreement shall
commence on January 1, 2014 and, unless earlier terminated as provided in
Section 6 below, shall terminate on December 31, 2016 (the “Current Term”);
provided, however, that Sections 4 and 8 (and any enforcement or other
procedural provisions hereof affecting Sections 4 and 8) hereof shall survive
the termination of this Agreement as provided therein.  The Current Term shall
automatically be extended for successive one-year periods (each, a “Renewal
Term”), unless either party gives the other party written notice of non-renewal
by September 15th of a given year.  In addition, in the event that Executive has
given notice of non-renewal of the term of this Agreement, the Employer, at its
sole option and discretion, may nevertheless extend the Current Term or a
Renewal Term by ninety (90) days (the “Extension Period”), upon written notice
to Executive at least ninety (90) days before the end of the Current Term or
such Renewal Term, as applicable.  The period of Executive’s employment
hereunder consisting of the Current Term, all Renewal Terms, if any, and the
Extension Period, if any, is herein referred to as the “Employment Period.”

 

2.                                      Employment and Duties.

 

(a)                                 Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of President of the Employer.  Executive will report to the Chief
Executive Officer of the Employer.  Executive’s duties and authority shall be
those as would normally attach to Executive’s position as President, including
such duties and responsibilities as are customary among persons employed in
similar capacities for similar companies, and as set forth in the By-laws of the
Employer and as otherwise established from time to time by the Board of
Directors of the Employer (the “Board”) and the Chief Executive Officer of the
Employer, but in all events such duties shall be commensurate with his position
as President of the Employer.  The Board shall nominate Executive for election,
at the Employer’s 2014 annual meeting of stockholders, as a director to serve on
the Board.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax-exempt
organizations or otherwise engaging in charitable, fraternal or trade group
activities; (ii) investing and managing his assets as an investor in other
entities or business ventures; provided that he performs no management or
similar role (or, in the case of investments other than those in entities or
business ventures engaged in the Business (as defined in Section 8), he performs
a management role comparable to the role that a significant partner would have,
but performs no day-to-day management or similar role) with respect to such
entities or ventures and such investment does not violate Section 8 hereof; and
provided, further, that, in any case in which another party involved in the
investment has a material business

 

--------------------------------------------------------------------------------


 

relationship with the Employer, Executive shall give prior written notice
thereof to the Board; or (iii) serving as a member of the board of directors of
a for-profit corporation with the approval of the Chief Executive Officer of the
Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based in New York
City or Westchester County, or within 25 miles of Manhattan but not in New
Jersey or Long Island.

 

3.                                      Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                 Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $800,000 per annum
during the Employment Period (“Base Salary”).  Base Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices and shall
be reviewed by the Board or Compensation Committee of the Board at least
annually.  In no event shall Executive’s Base Salary in effect at a particular
time be reduced without his prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, with respect to fiscal year 2014 and thereafter during the
Employment Period, Executive shall be eligible for and shall receive, upon
approval of the Board or Compensation Committee of the Board, such annual
bonuses as the Employer, in its sole discretion, may deem appropriate to reward
Executive for job performance.  Such annual bonuses may be payable upon the
achievement of specific goals established in advance by the Compensation
Committee of the Board or may be discretionary. In addition, Executive shall be
eligible to participate in any other bonus or incentive compensation plans in
effect with respect to senior executive officers of the Employer, as the Board
or Compensation Committee of the Board, in its sole discretion, may deem
appropriate to reward Executive for job performance.  Executive shall also be
entitled to receive an award allocation in any outperformance plan that the
Employer implements during the Employment Period at no less than his current
rate of allocation in the SL Green Realty Corp. 2011 Long-Term Outperformance
Plan (the “2011 Outperformance Plan”), which is 16.00% of the plan.  It is
expressly understood that, with respect to awards made to Executive pursuant to
the SL Green Realty Corp. 2010 Notional Unit Long-Term Compensation Plan (the
“2010 Outperformance Plan”), the 2011 Outperformance Plan and any future
outperformance plan (collectively,  the “Outperformance Plans”), the provisions
of the Outperformance Plans, as amended from time to time, and not the
provisions of this Agreement shall govern in accordance with their terms,
except: (i) to the extent the provisions of this Agreement are specifically
referred to or incorporated into the Outperformance Plans and (ii) as
specifically provided otherwise in this Agreement.

 

(c)                                  Other Equity Awards.  Upon signing this
Agreement, Employer shall grant to the Executive LTIP units in SL Green
Operating Partnership (“LTIP Units”) under the SL Green Realty Corp. Third
Amended and Restated 2005 Stock Option and Incentive Plan (the “Plan”) and in
accordance with definitive documentation that is consistent with the Employer’s
general practices for documentation contemplated by the Plan. The number of LTIP
Units to be granted shall equal $675,000 divided by the closing price of the
common stock of the Employer (the “Common Stock”) on the New York Stock Exchange
on such day, 50% of which will be vested upon grant and 25% of which will vest
on each of December 31, 2013 and January 1, 2015, subject, in each case, to
Executive’s continued employment through the relevant vesting date.
Additionally, upon signing this Agreement, Employer shall grant to Executive (i)
an option to purchase 65,000 shares of Common Stock with a scheduled expiration
date five years after the

 

2

--------------------------------------------------------------------------------


 

grant date (the “Five Year Stock Option”) and (ii) an option to purchase 65,000
shares of Common Stock with a scheduled expiration date ten years after the
grant date (the “Ten-Year Stock Option” and, together with the Five-Year Stock
Option, the “Options”).  The Options shall be granted under the Plan and in
accordance with definitive documentation that is consistent with the Employer’s
general practices for documentation contemplated by the Plan.  The per share
exercise price of the Options shall be equal to the Fair Market Value (as
defined in the Plan) of one share of Common Stock on the grant date.  One-third
of the total shares subject to each Option will vest on each of December 31,
2014, December 31, 2015 and December 31, 2016, subject, in each case, to
Executive’s continued employment through the relevant vesting date.

 

(d)                                 Deferred Compensation.  During the
Employment Period (but excluding the Extension Period), the Employer shall make
annual notional contributions of $400,000 for 2014, $450,000 for 2015 and
$500,000 for 2016 on January 1st of each respective year, into a deferred
compensation account maintained on behalf of the Executive, with terms as set
forth in the form of Deferred Compensation Agreement (2014) attached as Exhibit
B hereto.  Executive shall vest in each such contribution on December 31st of
that year subject to Executive’s continued employment with the Employer through
such date, but subject to acceleration as set forth herein or in Exhibit B
hereto.

 

(e)                                  Extension Period Compensation.  During the
Extension Period, if any, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive a salary
(“Extension Period Salary”) during such period in cash, at a per annum rate
equal to the sum of the following: (i) Executive’s Base Salary during the prior
fiscal year; (ii) any annual cash bonus earned by Executive for the prior fiscal
year; (iii) the value of any required contributions, notional or otherwise, made
by the Employer during the prior fiscal year to a deferred compensation plan on
behalf of Executive, including those made pursuant to Section 3(d) above; and
(iv) the value of that portion of Executive’s equity awards granted on or after
the date hereof which vested during the prior fiscal year.  The value of the
equity awards in the foregoing clause (iv) shall be equal to (A) for all equity
awards that deliver the full value of the underlying securities, the Fair Market
Value of such securities as of the vesting date; (B) for each award of stock
options, that percentage of the grant date fair value of such award which is
equal to the percentage of the award that became so vested; and (C) for all
other equity awards, the Fair Market Value of such awards on the vesting date as
determined by the Compensation Committee of the Board.  For purposes of the
foregoing, “Fair Market Value” of a security on a particular date means (i) if
the securities are then listed on a national securities exchange, the closing
sales price of such security on the principal national securities exchange on
which such securities are listed on such date (or, if such date is not a trading
day, on the last trading day preceding such date ), (ii) if the securities are
not then listed on a national securities exchange but are then traded on an
over-the-counter market, the average of the closing bid and asked prices for
such securities in such over-the-counter market for such date (or, if there were
no sales on such date in such market, on the last preceding date on which there
was a sale of such Shares in such market, as determined by the Compensation
Committee of the Board), or (iii) if the securities are not then listed on a
national securities exchange or traded on an over-the-counter market, such value
as the Compensation Committee of the Board in its discretion may in good faith
determine; provided that, where the securities are so listed or traded, the
Compensation Committee of the Board may make such discretionary determinations
where the Shares have not been traded for 10 trading days.  Extension Period
Salary shall be payable bi-weekly in accordance with the Employer’s normal
business practices, except that if the annual cash bonus for Executive for the
prior fiscal year has not yet been determined as of any bi-weekly payment date,
the portion of the Extension

 

3

--------------------------------------------------------------------------------


 

Period Salary for such bi-weekly period that is based on such annual cash bonus
shall be paid promptly after the amount of such bonus is determined.

 

(f)                                   Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer.  Any expenses incurred during the Employment Period
but not reimbursed by the Employer by the end of the Employment Period, shall
remain the obligation of the Employer to so reimburse Executive.

 

(g)                                  Health and Welfare Benefit Plans.  During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in such plan.  Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(h)                                 Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(i)                                     Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer; provided
that it is acknowledged that the Employer’s Chief Executive Officer and Chairman
may be provided with additional benefits not made available to Executive.

 

(j)                                    Timing of Expense Reimbursement.  All
in-kind benefits provided and expenses eligible for reimbursement under this
Agreement must be provided by the Employer or incurred by Executive during the
time periods set forth in this Agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(k)                                 Post-Change-in-Control Compensation.  If a
Change-in-Control occurs during the Employment Period, then, unless the parties
hereto agree otherwise, for the period from the Change-in-Control through the
end of the Employment Period, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive an amount (the
“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the annual cash bonus
earned by Executive for the most recently completed fiscal year prior to the
Change-in-Control for which the amount of the annual cash bonus has been
determined (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (which shall be considered Executive’s

 

4

--------------------------------------------------------------------------------


 

annual cash bonus for all periods following the Change-in-Control for purposes
of Section 7 below); (iii) the value of any required contributions, notional or
otherwise, made by the Employer during the most recently completed fiscal year
prior to the Change-in-Control to a deferred compensation plan on behalf of
Executive, including those made pursuant to Section 3(d) above (which shall be
considered Executive’s annual deferred compensation contribution for all periods
following the Change-in-Control for purposes of Section 7 below); and (iv) the
value of that portion of Executive’s equity awards (other than grants under the
2010 Outperformance Plan, the 2011 Outperformance Plan or any future
outperformance plan or equity awards that were granted in lieu of annual cash
bonus, as determined at the time of grant by the Compensation Committee of the
Board, in its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards) that vested during the most recently completed fiscal year prior to the
Change-in-Control.  The value of the equity awards in the foregoing clause (iv)
shall be equal to (A) for all equity awards that deliver the full value of the
underlying securities, the Fair Market Value (as defined in Section 3(e)) of
such securities as of the vesting date; (B) for each award of stock options,
that percentage of the grant date fair value of such award which is equal to the
percentage of the award that became so vested; and (C) for all other equity
awards, the Fair Market Value of such awards on the vesting date as determined
by the Compensation Committee of the Board.  The Change-in-Control Period
Compensation shall be payable bi-weekly in accordance with the Employer’s normal
business practices.  The Employer, with the consent of Executive, may grant
substitute equity awards in lieu of the component of the Change-in-Control
Period Compensation attributable to the value of Executive’s equity awards as
set forth in clause (iv) above.

 

4.                                      Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the extent permitted
by applicable law, as the same exists and may hereafter be amended, from and
against any and all losses, damages, claims, liabilities and expenses asserted
against, or incurred or suffered by, Executive (including the costs and expenses
of legal counsel retained by the Employer to defend Executive and judgments,
fines and amounts paid in settlement actually and reasonably incurred by or
imposed on such indemnified party) with respect to any action, suit or
proceeding, whether civil, criminal administrative or investigative in which
Executive is made a party or threatened to be made a party, either with regard
to his entering into this Agreement with the Employer or in his capacity as an
officer or director, or former officer or director, of the Employer or any
affiliate thereof for which he may serve in such capacity.  The Employer also
agrees to secure and maintain officers and directors liability insurance
providing coverage for Executive. The provisions of this Section 4 shall remain
in effect after this Agreement is terminated irrespective of the reasons for
termination.

 

5.                                      Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board and the Chief Executive Officer from time to time
regarding the performance of his duties and communicated to Executive and to
carry out and perform orders, directions and policies communicated to him from
time to time by the Board and the Chief Executive Officer, so long as same are
otherwise consistent with this Agreement.

 

6.                                      Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                 Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty (180)-day period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a full-time basis, the Employer may
terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board (not taking into
account Executive as a member of the Board) upon written notice to Executive. 
For purposes of this Agreement, “Cause” shall mean Executive’s:  (A) engaging in
conduct which is a felony; (B) material breach of any of his obligations under
Sections 8(a) through 8(e) of this Agreement; (C) willful misconduct of a
material nature or gross negligence with regard to the Employer or any of its
affiliates; (D) material fraud with regard to the Employer or any of its
affiliates; (E) willful or material violation of any reasonable written rule,
regulation or policy of the Employer applicable to senior executives unless such
a violation is cured within thirty (30) days after written notice of such
violation by the Board or the Chief Executive Officer; or (F) failure to
competently perform his duties which failure is not cured within thirty (30)
days after receiving notice from the Employer specifically identifying the
manner in which Executive has failed to perform (it being understood that, for
this purpose, the manner and level of Executive’s performance shall not be
determined based on the financial performance (including without limitation the
performance of the stock) of the Employer).  For clarity, conduct shall not be
considered “willful” with respect to any action taken or not taken based on the
advice of the Employer’s inside or outside legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board (not taking into
account Executive as a member of the Board) upon written notice to Executive,
subject only to the severance provisions specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of Section 6(a)(ii)
above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason by written notice to
the Board providing at least ten (10) days’ notice prior to such termination. 
For purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)                               a material change in duties, responsibilities,
status or positions with the Employer that does not represent a promotion from
or maintaining of Executive’s duties, responsibilities, status or positions
(which, (I) so long as Executive is the President of the Employer, shall include
the appointment of another person as co-President of the Employer and (II) with
respect to a

 

6

--------------------------------------------------------------------------------


 

termination within 18 months after a Change-in-Control, shall include the
failure of Marc Holliday to serve as Chief Executive Officer of the surviving
entity (which shall include the Employer if the Employer is the surviving
entity), or the equivalent position if such entity is not a corporation, unless
Executive is appointed to such position), except in connection with the
termination of Executive’s employment for Cause, disability, retirement or
death;

 

(B)                               a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer, or a failure
by the Employer to grant awards with terms as set forth on Exhibit A hereto to
Executive on or before the dates set forth on Exhibit A;

 

(C)                               a material breach by the Employer of any
provision of this Agreement, which breach has not been cured within thirty (30)
days after notice of noncompliance (specifying the nature of the noncompliance)
has been given by Executive to the Employer;

 

(D)                               the Employer’s requiring Executive to be based
in an office not meeting the requirements of the last sentence of Section 2(c);

 

(E)                                a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                               a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all or most senior executives or
undertaken in order to maintain such plan in compliance with any federal, state
or local law or regulation governing benefits plans, including, but not limited
to, the Employee Retirement Income Security Act of 1974, which shall not
constitute Good Reason for the purposes of this Agreement); or

 

(H)                              the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

7

--------------------------------------------------------------------------------


 

(A)                               any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing 25% or
more of either (1) the combined voting power of the Employer’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares of all classes of stock of the
Employer (in either such case other than as a result of the acquisition of
securities directly from the Employer); or

 

(B)                               the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

(C)                               there is consummated (1) any consolidation or
merger of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Employer, if the
shareholders of the Employer and unitholders of SL Green Operating Partnership,
L.P. taken as a whole and considered as one class immediately before such
transaction own, immediately after consummation of such transaction, equity
securities and partnership units possessing less than 50% of the surviving or
acquiring company and partnership taken as a whole; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a

 

8

--------------------------------------------------------------------------------


 

“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries.  In addition, no Change-in-Control shall be deemed to have
occurred under clause (i)(A) above by virtue of a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination (the “Termination Date”),
which date shall not be more than thirty (30) days after the date of the Notice
of Termination.  For avoidance of doubt, a notice of non-renewal pursuant to
Section 1 shall not be considered a Notice of Termination.

 

7.                                      Compensation Upon Termination;
Change-in-Control.

 

(a)                                 Termination By Employer Without Cause or By
Executive With Good Reason.  If, during the Employment Period (i) Executive is
terminated by the Employer without Cause pursuant to Section 6(a)(iv) above, or
(ii) Executive shall terminate his employment hereunder with Good Reason
pursuant to Section (6)(b)(ii) above, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date, and Executive shall
also be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims such party may have against the other party (other than (A)
claims against the Employer relating to the Employer’s obligations under this
Agreement, including without limitation, Executive’s rights to indemnification
and D&O insurance coverage and to vested benefits under any employee benefit
plan of the Employer or any affiliate of the Employer in which Executive
participates, and certain other specified agreements arising in connection with
or after Executive’s termination, including, without limitation, Employer’s
obligations hereunder to provide severance payments and benefits and accelerated
vesting of equity awards and (B) claims against Executive relating to or arising
out of any act of fraud, intentional misappropriation of funds, embezzlement or
any other action with regard to the Employer or any of its affiliated companies
that constitutes a felony under any federal or state statute committed or
perpetrated by Executive during the course of Executive’s employment with the
Employer or its affiliates, in any event, that would have a material adverse
effect on the Employer, or any other claims that may not be released by the
Employer under applicable law) (the “Release Agreement”), which the Employer
shall execute within five (5) business days after such execution by Executive,
and (2)

 

9

--------------------------------------------------------------------------------


 

the effectiveness and irrevocability of the Release Agreement with respect to
Executive within thirty (30) days after the Termination Date (with the 30th day
after the Termination Date being referred to herein as the “Payment Date”):

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to (A) the average of the annual cash
bonuses (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units, LTIP Units or other equity awards, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, but excluding any annual or other equity awards made other than as
payment of a cash bonus) earned by Executive in respect of the two most recently
completed fiscal years for which the amount of the annual cash bonus has been
determined (the “Average Annual Bonus”) multiplied by (B) a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year, in the event that Executive’s annual cash bonus for such
year had not been determined as of the Termination Date) and the denominator of
which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Executive’s average annual Base Salary in effect during the twenty-four
(24) months immediately prior to the Termination Date (the “Average Annual Base
Salary”), (B) the Average Annual Bonus and (C) the Executive’s average annual
deferred compensation contribution for the twenty-four (24) months immediately
prior to the Termination Date, calculated based on the cash value of the annual
deferred compensation contributions as of the dates of such contributions (the
“Average Annual Deferred Compensation”).

 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of twelve (12) months after the Termination Date equal to
the amount of monthly employer contribution that the Employer would have made to
provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(a)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Executive shall receive equity awards with
terms as set forth on Exhibit A hereto to the extent such equity awards had not
previously been granted to Executive. Any unvested shares of restricted stock,
restricted stock units, LTIP Units or other equity-based awards (i.e., shares,
units or other awards then still subject to restrictions under the applicable
award agreement) granted to Executive by the Employer, including the equity
awards granted pursuant to this Section 7(a)(iv), and any unvested deferred
compensation contribution made pursuant to Section 3(d) above shall not be
forfeited on the Termination Date and shall become vested (i.e., free from such
restrictions), and any unexercisable or unvested stock options granted to
Executive by the Employer shall not be forfeited on the Termination Date and
shall become vested and exercisable, on the Payment Date.  Any unexercised stock
options granted to Executive by the Employer

 

10

--------------------------------------------------------------------------------


 

shall remain exercisable until the second January 1 to follow the Termination
Date or, if earlier, the expiration of the initial applicable term stated at the
time of the grant.  For avoidance of doubt, the provisions of this Section
7(a)(iv) shall not apply to grants made under the Outperformance Plans, which
shall be governed by their terms as in effect from time to time.

 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control, then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Payment Date, an amount in cash equal
to two and one-half (2.5) times the sum of (I) the Average Annual Base Salary, 
(II) the Average Annual Bonus and (III) the Average Annual Deferred
Compensation; (B) the monthly cash payment provided for in the first sentence of
Section 7(a)(iii) above shall be extended from twelve (12) months to twenty-four
(24) months, but shall otherwise be subject to the terms of Section 7(a)(iii);
(C) neither Executive nor the Employer shall be required to execute the Release
Agreement; and (D) if such Change-in-Control also constitutes a “change in the
ownership” of the Employer, a “change in the effective control” of the Employer
or a “change in ownership of a substantial portion of the assets” of the
Employer, each within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations promulgated thereunder,
then the Payment Date shall occur on the Termination Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If, during the Employment Period, (i) Executive
is terminated by the Employer for Cause pursuant to Section 6(a)(iii) above, or
(ii) Executive voluntarily terminates his employment hereunder without Good
Reason pursuant to Section 6(b)(iii) above, then the Employment Period shall
terminate as of the Termination Date and Executive shall be entitled to receive
his earned and accrued but unpaid Base Salary on the Termination Date, but, for
avoidance of doubt, shall not be entitled to any annual cash bonus for the year
in which the termination occurs, severance payment, continuation of benefits or
acceleration of vesting or extension of exercise period of any equity awards,
except as otherwise provided in the documentation applicable to such equity
awards.  Other than as may be provided under Section 4 or as expressly provided
in this Section 7(b) or Section 7(e), the Employer shall have no further
obligations hereunder following such termination.

 

(c)                                  Termination by Reason of Death.  If
Executive’s employment terminates due to his death during the Employment Period,
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) shall be entitled to the following payments and benefits:

 

(i)                                     On the Termination Date, Executive’s
estate (or a beneficiary designated by Executive in writing prior to his death)
shall receive an amount equal to any earned and accrued but unpaid Base Salary
and a prorated annual cash bonus (equal to the Average Annual Bonus multiplied
by a fraction, the numerator of which is the number of days in the fiscal year
in which Executive’s employment terminates through the date of Executive’s death
(and the number of days in the prior fiscal year, in the event that

 

11

--------------------------------------------------------------------------------


 

Executive’s annual cash bonus for such year had not been determined as of the
date of Executive’s death) and the denominator of which is 365).

 

(ii)                                  Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive equity
awards with terms as set forth on Exhibit A hereto to the extent such equity
awards had not previously been granted to Executive. Executive’s estate (or a
beneficiary designated by Executive in writing prior to his death) shall be
credited with eighteen (18) months of service after termination under any
provisions governing restricted stock, restricted stock units, LTIP Units,
options or other equity-based awards granted to Executive or Executive’s estate
(or a beneficiary designated by Executive in writing prior to his death) by the
Employer, including the equity awards granted pursuant to this Section 7(c)(ii),
relating to the vesting or initial exercisability thereof, and, if such eighteen
(18)  months of credit would fall within a vesting period, a pro rata portion of
the unvested shares of restricted stock, restricted stock units, LTIP Units or
other equity-based awards granted to Executive by the Employer that otherwise
would have become vested upon the conclusion of such vesting period (assuming,
if applicable, the attainment of any required performance goals) shall become
vested on the date of Executive’s termination due to his death, and a pro rata
portion of the unexercisable stock options granted to Executive by the Employer
that otherwise would have become exercisable upon the conclusion of such vesting
period (assuming, if applicable, the attainment of any required performance
goals) shall become exercisable on the date of Executive’s termination due to
such death; provided that any unvested or unexercisable restricted stock,
restricted stock units, LTIP Units, options or other equity-based awards that
were granted as payment of a cash bonus, as determined at the time of grant by
the Compensation Committee of the Board, in its sole discretion, and reflected
in the minutes or consents of the Compensation Committee of the Board relating
to the approval of such equity awards, shall become fully vested and exercisable
on the date of Executive’s death.  In addition, any unvested deferred
compensation contribution made pursuant to Section 3(d) above shall become fully
vested upon the date of Executive’s death.  For avoidance of doubt, the
provisions of this Section 7(c)(ii) shall not apply to (1) grants made under the
Outperformance Plans, which shall be governed by their terms as in effect from
time to time and (2) option grants made under the Plan, which such options shall
become fully vested and exercisable on the date of Executive’s termination due
to such death in accordance with their terms as currently in effect. 
Furthermore, upon such death, any vested unexercised stock options granted to
Executive by the Employer shall remain vested and exercisable until the earlier
of (A) the date on which the term of such stock options otherwise would have
expired, or (B) the second January 1 after the date of Executive’s termination
due to his death.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)                                 Termination by Reason of Disability.  In the
event that Executive’s employment terminates during the Employment Period due to
his disability as defined in Section 6(a)(ii) above, Executive shall be entitled
to receive his earned and accrued but unpaid Base Salary on the Termination Date
and Executive shall be entitled to the following payments and benefits in lieu
of any further compensation for periods subsequent to the Termination Date,
subject to (1) Executive’s execution of the Release Agreement, which Release
Agreement the Employer shall execute within five (5) business days after such
execution by Executive, and (2) the effectiveness

 

12

--------------------------------------------------------------------------------


 

and irrevocability of the Release Agreement with respect to Executive within
thirty (30) days after the Termination Date:

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to the Average Annual Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the Termination
Date (and the number of days in the prior fiscal year, in the event that
Executive’s annual cash bonus for such year had not been determined as of the
Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Average Annual Base Salary, (B) the Average Annual Bonus and (C) the
Average Annual Deferred Compensation.

 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of thirty-six (36) months after the Termination Date equal
to the amount of monthly employer contribution that the Employer would have made
to provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(d)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Executive shall receive equity awards with
terms as set forth on Exhibit A hereto to the extent such equity awards had not
previously been granted to Executive. Executive shall be credited with eighteen
(18) months of service after termination under any provisions governing
restricted stock, restricted stock units, LTIP Units, options or other
equity-based awards granted to Executive by the Employer, including the equity
awards granted pursuant to this Section 7(d)(iv), relating to the vesting or
initial exercisability thereof and, if such eighteen (18) months of credit would
fall within a vesting period, a pro rata portion of the unvested shares of
restricted stock, restricted stock units, LTIP Units or other equity-based
awards granted to Executive by the Employer that otherwise would have become
vested upon the conclusion of such vesting period (assuming, if applicable, the
attainment of any required performance goals) shall become vested on the Payment
Date, and a pro rata portion of the unvested or unexercisable stock options
granted to Executive by the Employer that otherwise would have become vested or
exercisable upon the conclusion of such vesting period (assuming, if applicable,
the attainment of any required performance goals) shall become vested and
exercisable on the Payment Date; provided that any unvested or unexercisable
restricted stock, restricted stock units, LTIP Units, options or other
equity-based awards that were granted as payment of a cash bonus, as determined
at the time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards shall
become fully vested and exercisable on the Payment Date.  Any vested unexercised
stock options granted to Executive by the Employer shall remain vested and
exercisable until the earlier of (A) the date on which the term of such stock
options otherwise would have expired, or (B) the second January 1 after the
Termination

 

13

--------------------------------------------------------------------------------


 

Date.  In addition, any unvested deferred compensation contribution made
pursuant to Section 3(d) above shall become fully vested upon the Payment Date. 
For avoidance of doubt, the provisions of this Section 7(d)(iv) shall not apply
to (1) grants made under the Outperformance Plans, which shall be governed by
their terms as in effect from time to time and (2) option grants made under the
Plan, which such options shall become fully vested and exercisable on the date
of Executive’s termination due to such disability in accordance with their terms
as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or 7(e), the Employer shall have no further obligations hereunder
following such termination.

 

(e)          Notwithstanding any of the foregoing provisions to the contrary and
without regard to any release requirement, Executive (or his estate, as
applicable) shall be entitled to (i) receive payment for any already accrued but
unused vacation days and any unreimbursed expenses already incurred on behalf of
the Employer (to the extent consistent with the Employer’s expense reimbursement
policies absent a termination), (ii) retain any already vested stock options or
any other already vested equity based compensation (subject, in each case, to
the terms of the underlying option or equity award agreement and plan
(including, without limitation, any provision of an option providing for its
expiration upon or within a certain number of days following termination)), and
(iii) retain any vested rights in any 401(k) plans in which he participated
during his employment, in the case of each of (i)-(iii) above, as of the
Termination Date.  Nothing in this Section 7 shall be construed to limit any
rights Executive may have to elect to continue his health coverage pursuant to
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”).

 

8.                                      Confidentiality; Prohibited Activities. 
Executive and the Employer recognize that due to the nature of his employment
and relationship with the Employer, Executive has access to and develops
confidential business information, proprietary information, and trade secrets
relating to the business and operations of the Employer.  Executive acknowledges
that (i) such information is valuable to the business of the Employer, (ii)
disclosure to, or use for the benefit of, any person or entity other than the
Employer, would cause irreparable damage to the Employer, (iii) the principal
businesses of the Employer are the acquisition, development, management, leasing
or financing of (A) any office real estate property, including without
limitation the origination of first-mortgage and mezzanine debt or preferred
equity financing for real estate projects throughout the United States and (B)
any multi-family residential or retail real estate property located inside the
borough of Manhattan (collectively, the “Business”) and (iv) the Employer is one
of the limited number of persons who have developed a business such as the
Business.  Executive further acknowledges that his duties for the Employer
include the duty to develop and maintain client, customer, employee, and other
business relationships on behalf of the Employer; and that access to and
development of those close business relationships for the Employer render his
services special, unique and extraordinary.  In recognition that the goodwill
and business relationships described herein are valuable to the Employer, and
that loss of or damage to those relationships would destroy or diminish the
value of the Employer, and in consideration of the compensation (including
severance) arrangements hereunder, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged by Executive, Executive
agrees as follows:

 

(a)                                 Confidentiality.  During the term of this
Agreement (including any renewals or extensions), and at all times thereafter,
Executive shall maintain the confidentiality of all confidential or proprietary
information of the Employer (“Confidential Information”), and, except in
furtherance of the business of the Employer or as specifically required by law
or by court order, he shall not directly or indirectly disclose any such
information to any person or entity; nor shall he use Confidential Information
for any purpose except for the benefit of the Employer.  For

 

14

--------------------------------------------------------------------------------


 

purposes of this Agreement, “Confidential Information” includes, without
limitation:  client or customer lists, identities, contacts, business and
financial information (excluding those of Executive prior to employment with
Employer); investment strategies; pricing information or policies, fees or
commission arrangements of the Employer; marketing plans, projections,
presentations or strategies of the Employer; financial and budget information of
the Employer; new personnel acquisition plans; and all other business related
information which has not been publicly disclosed by the Employer.  This
restriction shall apply regardless of whether such Confidential Information is
in written, graphic, recorded, photographic, data or any machine readable form
or is orally conveyed to, or memorized by, Executive.  For the avoidance of
doubt, Section 8(a) shall not interfere with Executive’s rights to retain copies
of any documents or data relating to Executive’s compensation and benefits
(including, without limitation, copies of this Employment Agreement, and side
letters and any documents relating to any of Executive’s equity based award
rights or other compensation and benefits) and/or discuss the same with
Executive’s advisors or immediate family (in each case, on a confidential
basis).

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that, so
long as the Employer has not materially breached its obligations to Executive
under this Agreement (or, in the event such breach has occurred, the Employer
has cured such breach or such breach only occurred following a material breach
by Executive of his obligations under this Agreement):

 

(i)                                     during the Employment Period, any period
thereafter during which Executive remains employed by the Employer and (x) for
the 18-month period following the termination of Executive by either party for
any reason other than termination in connection with or within eighteen (18)
months after a Change-in-Control, or (y) for the 6-month period following the
termination of Executive in connection with or within eighteen (18) months after
a Change-in-Control, Executive will not, anywhere in the United States, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors other than any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, subject, however, to
Section 8(c) below; provided, however, that, if Executive’s employment with the
Employer terminates upon or after the scheduled expiration of the term of this
Agreement (including any renewals or extensions) without any early termination
under Section 6, the restrictions of this Section 8(b)(i) shall apply for one
(1) year (rather than eighteen (18) months) following the termination of
Executive’s employment; and provided, further, that if Executive’s employment
terminates for any reason following provision by either party of written notice
of non-renewal of the term of this Agreement as provided in Section 1 but prior
to the date on which such term is scheduled to expire following provision of
such notice, the restrictions of this Section 8(b)(i) shall apply from the date
of such termination through the date that is one (1) year following the date on
which the term of this Agreement was scheduled to expire immediately prior to
such termination; and

 

(ii)                                  during the Employment Period, any period
thereafter during which Executive remains employed by the Employer and (x) in
the case of clause (A) below, the 30-month period following the termination of
Executive by either party for any reason (including upon or after the scheduled
expiration of the term of this Agreement

 

15

--------------------------------------------------------------------------------


 

(including any renewals or extensions)) other than a termination in connection
with or within eighteen (18) months after a Change-in-Control that constitutes a
termination either by the Employer without Cause or by Executive with Good
Reason, or (y) the one-year period following such termination in the case of
clause (B) below, Executive will not, without the prior written consent of the
Board which shall include the unanimous consent of the Directors who are not
officers of the Employer, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (A) solicit, encourage, or engage in any activity to induce
any employee of the Employer to terminate employment with the Employer, or to
become employed by, or to enter into a business relationship with, any other
person or entity, or (B) solicit, encourage, or engage in any activity to induce
any prospective party to a transaction with the Employer (including, without
limitation, potential purchases, sales or leases of real estate assets) that is
under agreement, negotiation or active consideration by the Employer to not
enter into or complete such transaction with the Employer (or to only do so on
terms less favorable to the Employer than otherwise would have been obtained);
provided that, following the termination of Executive, this clause (B) shall
only apply to transactions that were under agreement, negotiation or active
consideration by the Employer during the six-month period prior to such
termination.  For purposes of this subsection, the term “employee” means any
individual who is an employee of or consultant to the Employer (or any
affiliate) during the six-month period prior to Executive’s last day of
employment.

 

(c)                                  Other Investments/Activities. 
Notwithstanding anything contained herein to the contrary, Executive is not
prohibited by this Section 8 from making investments (i) expressly disclosed to
the Employer in writing before the date hereof; (ii) solely for investment
purposes and without participating in the business in which the investments are
made, in any entity that engages, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of office
real estate properties, regardless of where they are located, if (x) Executive’s
aggregate investment in each such entity constitutes less than one percent of
the equity ownership of such entity, (y) the investment in the entity is in
securities traded on any national securities exchange, and (z) Executive is not
a controlling person of, or a member of a group which controls, such entity; or
(iii) if the investment is made in (A) assets other than Competing Properties
(including, without limitation, multi-family residential or retail real estate
properties located outside of the borough of Manhattan) or (B) any entity other
than one that is engaged, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of
Competing Properties.  For purposes of this Agreement, a “Competing Property”
means:  (i) an office real estate property located outside of New York City,
unless the property (A) is not an appropriate investment opportunity for the
Employer, (B) is not directly competitive with the Businesses of the Employer
and (C) has a fair market value at the time Executive’s investment is made of
less than $25 million, (ii) an office real estate property located in New York
City or (iii) a multi-family residential or retail real estate property located
in the borough of Manhattan.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”).  During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Employer, except as required by law or legal process or
in furtherance of his duties under this

 

16

--------------------------------------------------------------------------------


 

Agreement.  When Executive terminates his employment with the Employer, or upon
request of the Employer at any time, Executive shall promptly deliver to the
Employer all originals and copies of Employer Property in his possession or
control and shall not retain any originals or copies in any form, except that
Executive may retain a copy of his Rolodex or other similar contact list.  For
the avoidance of doubt, Section 8(d) shall not interfere with Executive’s rights
to retain copies of any documents or data relating to Executive’s compensation
and benefits (including, without limitation, copies of this Employment
Agreement, and side letters and any documents relating to any of Executive’s
equity-based award rights or other compensation and benefits) and/or discuss the
same with Executive’s advisors or immediate family (in each case, on a
confidential basis).

 

(e)                                  No Disparagement.  For one (1) year
following termination of Executive’s employment for any reason, Executive shall
not intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future.  For one (1) year following termination of Executive’s employment for
any reason, the Employer shall not disclose or cause to be disclosed any
negative, adverse or derogatory comments or information about Executive. 
Nothing in this Section shall prohibit either the Employer or Executive from
testifying truthfully in any legal or administrative proceeding or otherwise
truthfully responding to any other request for information or testimony that
Executive is legally required to respond to, or making any legally required
disclosures, and/or discussing any of the above with the Employer’s legal
advisors or Executive’s legal advisors on a confidential basis.

 

(f)                                   Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(e) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer.  If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, scope, or other provisions hereof to make
the restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.  In the
event that Executive breaches any of the promises contained in this Section 8,
Executive acknowledges that the Employer’s remedy at law for damages will be
inadequate and that the Employer will be entitled to specific performance, a
temporary restraining order or preliminary injunction to prevent Executive’s
prospective or continuing breach and to maintain the status quo.  The existence
of this right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

(g)                                  Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than thirty (30) days after
termination of Executive, he shall take all steps reasonably requested by the
Employer to effect a successful transition of client and customer relationships
to the person or persons designated by the Employer, subject to Executive’s
obligations to his new employer.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment Period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any formally asserted claim
relating to the Employer and to cooperate fully, in good faith and to the best
of his ability with the Employer in connection with any and all pending,
potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which Executive has or
is reasonably believed by the Employer to have direct material knowledge in
connection with or as a result of his employment by the Employer hereunder,
provided that Executive is not waiving any legal rights he may have. Such
cooperation will include all assistance that the Employer, its counsel or its
representatives may reasonably request, including reviewing documents, meeting
with counsel, providing factual information and material, and appearing or
testifying as a witness; provided, however, that the Employer will reimburse
Executive for all reasonable expenses, including travel, lodging and meals, and
reasonable legal fees and expenses (except to the extent that legal
representation is provided by the Employer at the Employer’s expense) incurred
by him in fulfilling his obligations under this Section 8(h) and, except as may
be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in cooperating with the Employer pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual annual cash bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

(i)                                     Survival.  The provisions of this
Section 8 and any other provisions relating to the enforcement thereof shall
survive termination of Executive’s employment.

 

9.                                      Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 8, to the extent
necessary for the Employer (or its affiliates, where applicable) to avail itself
of the rights and remedies referred to in Section 8(f)) that is not resolved by
Executive and the Employer (or its affiliates, where applicable) shall be
submitted to arbitration in New York, New York in accordance with New York law
and the procedures of the American Arbitration Association.  The determination
of the arbitrator(s) shall be conclusive and binding on the Employer (or its
affiliates, where applicable) and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

10.                               Conflicting Agreements.  Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand and or sent by prepaid telex, cable or other electronic
devices or sent, postage prepaid, by registered or certified mail or telecopy or
overnight courier service and shall be deemed given when so delivered by hand,
telexed, cabled or telecopied, or if mailed, three (3) days after mailing (one
(1) business day in the case of express mail or overnight courier service), as
follows:

 

18

--------------------------------------------------------------------------------


 

(a)                                 if to Executive:

 

Andrew Mathias, at the address shown on the execution page hereof.

 

(b)                                 if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.                               Amendments.  No amendment, modification or
waiver in respect of this Agreement shall be effective unless it shall be in
writing and signed by the party against whom such amendment, modification or
waiver is sought.

 

13.                               Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstances shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion hereof) or the application of such
provision to any other persons or circumstances.

 

14.                               Withholding.  The Employer shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

 

15.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which or into which the
Employer may be merged or which may succeed to its assets or business, provided,
however, that the obligations of Executive are personal and shall not be
assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the parties and delivered to the other party.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.

 

19

--------------------------------------------------------------------------------


 

18.                               Choice of Venue.  Subject to the provisions of
Section 9, Executive agrees to submit to the jurisdiction of the United States
District Court for the Southern District of New York or the Supreme Court of the
State of New York, New York County, for the purpose of any action to enforce any
of the terms of this Agreement.

 

19.                               Parachutes.

 

(a)         Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Code (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

(i)                                     If the Parachute Payment, reduced by the
sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payment which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, Executive shall be entitled to the full benefits
payable under this Agreement.

 

(ii)                                  If the Threshold Amount is less than (x)
the Parachute Payment, but greater than (y) the Parachute Payment reduced by the
sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes on the amount of the Parachute Payment which are in
excess of the Threshold Amount, then the Parachute Payment shall be reduced (but
not below zero) to the extent necessary so that the sum of all Parachute
Payments shall not exceed the Threshold Amount.  In such event, the Parachute
Payment shall be reduced in the following order:  (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(b)         For the purposes of this Section 19, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
and any interest or penalties incurred by Executive with respect to such excise
tax.

 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of

 

20

--------------------------------------------------------------------------------


 

individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.                               Section 409A.

 

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

(b)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)         The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.                               Entire Agreement; Prior Agreement.  This
Agreement (including, without limit, any attached exhibits hereto and any equity
award agreements referred to herein or therein) contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter; provided that the Prior Agreement shall remain in effect until
the Effective Date and, unless Executive’s employment is terminated prior to the
Effective Date, shall be of no further force and effect from and after the
Effective Date. The parties hereto shall not be liable or bound to any other
party in any manner by any

 

21

--------------------------------------------------------------------------------


 

representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

 

22.                               Section Headings.  Section headings used in
this Agreement are included for convenience of reference only and will not
affect the meaning of any provision of this Agreement.

 

23.                               Board Approval.  The Employer represents that
the Board (or the Compensation Committee thereof) has approved the economic
terms of this Agreement.

 

[Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

 

Name: Marc Holliday

 

 

 

Title: Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Andrew Mathias

 

 

Name: Andrew Mathias

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Time-Based Vesting Equity Awards

 

2014 Grant

 

LTIP Units

 

1.              Plan:  SL Green Realty Corp. Third Amended and Restated 2005
Stock Option and Incentive Plan (the “Plan”)

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before December 31, 2014

 

4.              Total Number of Units:  23,466

 

5.              Distributions will be paid on all units whether vested or not
from and after the grant date. Upon grant, an amount in cash will be paid to
Executive equal to (i) the per share amount of all dividends declared with
respect to the Common Stock with a record date on or after January 1, 2014 and
before the grant date multiplied by (ii) the total number of units set forth
above.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on December 31, 2014, if employment
continues through such date.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such units vested, (ii) the termination of Executive’s employment or
(iii) a Change-in-Control.

 

2015 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before December 31, 2015

 

4.              Total Number of Units:  23,467

 

5.              Distributions will be paid on all units whether vested or not
from and after the grant date. Upon grant, an amount in cash will be paid to
Executive equal to (i) the per share amount of all dividends declared with
respect to the Common Stock with a record date on or after January 1, 2014 and
before the grant date multiplied by (ii) the total number of units set forth
above.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on December 31, 2015, if employment
continues through such date.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2016 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before December 31, 2016

 

--------------------------------------------------------------------------------


 

4.              Total Number of Units:  23,467

 

5.              Distributions will be paid on all units whether vested or not
from and after the grant date. Upon grant, an amount in cash will be paid to
Executive equal to (i) the per share amount of all dividends declared with
respect to the Common Stock with a record date on or after January 1, 2014 and
before the grant date multiplied by (ii) the total number of units set forth
above.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on December 31, 2016, if employment
continues through such date.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

Performance-Based Vesting Equity Awards

 

2014 Grant

 

Outperformance Plan Allocation

 

1.              Plan:  The Plan

 

2.              Type of Award:  Additional allocation under the SL Green Realty
Corp. 2011 Long-Term Outperformance Plan (the “2011 Outperformance Plan”)

 

3.              Grant Date:  On or before January 15, 2014

 

4.              Number of LTIP Units: 11,882

 

5.              Maximum Award Dollar Amount:  $1,000,000

 

LTIP Units

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before December 31, 2014

 

4.              Total Number of Units:  35,200

 

5.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and additional LTIP
units will be earned to the extent the aggregate amount of distributions that
would have been received on vested LTIP units from January 1, 2014 through the
vesting date (if the Distribution Participation Date had been the issuance date)
exceeds the amount of the Special LTIP Unit Distribution that Executive becomes
entitled to upon such vesting date. Additional LTIP units will be granted on the
initial grant date in an amount that is estimated by the Employer, in its sole
discretion, to equal or exceed the maximum amount of additional LTIP units that
could be earned pursuant to this provision, which will be subject to forfeiture
if they are not earned.

 

6.             Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest on December 31, 2014, if employment continues through such
date and the performance-based vesting criteria set forth below are satisfied on
such date, or, if the units do not vest on December 31, 2014, on the first
Subsequent Vesting Date on which the performance-based vesting criteria set
forth below are satisfied, provided that employment continues through such
date.  For purposes of this paragraph, “Subsequent Vesting Date” shall mean
December 31, 2015 or December 31, 2016.

 

The performance criteria applicable to the units subject to performance-based
vesting are as follows:

 

--------------------------------------------------------------------------------


 

(i)                                     Such units shall vest on December 31,
2014 if the Employer achieves either (A) a 7% per year increase in funds from
operations on a per-share of Common Stock of the Employer basis, or (B) a 7% per
year total return to stockholders on each share of Common Stock outstanding
during the entire period, during fiscal year 2014.

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved in fiscal year 2014, but are achieved on a
cumulative basis beginning with fiscal year 2014, and ending with the fiscal
year ending on a Subsequent Vesting Date, then, if and as employment continues
through such Subsequent Vesting Date, the performance criteria will be met for
such units as of such Subsequent Vesting Date.  Any units subject to
performance-based vesting that have not vested as of the last Subsequent Vesting
Date shall be forfeited.

 

Notwithstanding the foregoing, if the performance criteria set forth in clause
(i) above for fiscal year 2014 (or on a cumulative basis as set forth in clause
(ii) above) are not met, but the Employer’s percentage total return to
stockholders or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top 40% of its peer group companies (as to be
determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2014),
then the performance criteria shall be deemed to have been met for such year. 
Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2015 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before December 31, 2015

 

4.              Total Number of Units:  35,200

 

5.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and additional LTIP
units will be earned to the extent the aggregate amount of distributions that
would have been received on vested LTIP units from January 1, 2014 through the
vesting date (if the Distribution Participation Date had been the issuance date)
exceeds the amount of the Special LTIP Unit Distribution that Executive becomes
entitled to upon such vesting date. Additional LTIP units will be granted on the
initial grant date in an amount that is estimated by the Employer, in its sole
discretion, to equal or exceed the maximum amount of additional LTIP units that
could be earned pursuant to this provision, which will be subject to forfeiture
if they are not earned.

 

--------------------------------------------------------------------------------


 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest on December 31, 2015, if employment continues through such
date and the performance-based vesting criteria set forth below are satisfied on
such date, or, if the units do not vest on December 31, 2015, on the Subsequent
Vesting Date if the performance-based vesting criteria set forth below are
satisfied, provided that employment continues through such date.  For purposes
of this paragraph, “Subsequent Vesting Date” shall mean December 31, 2016.

 

The performance criteria applicable to the units subject to performance-based
vesting are as follows:

 

(i)                                     Such units shall vest on December 31,
2015 if the Employer achieves either (A) a 7% per year increase in funds from
operations on a per-share of Common Stock of the Employer basis, or (B) a 7% per
year total return to stockholders on each share of Common Stock outstanding
during the entire period, during fiscal year 2015.

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved in fiscal year 2015, but are achieved on a
cumulative basis beginning with fiscal year 2014, and ending with the fiscal
year ending on a Vesting Date, then, if and as employment continues through such
Vesting Date, the performance criteria will be met for such units as of such
Vesting Date.  Any units subject to performance-based vesting that have not
vested as of the last Vesting Date shall be forfeited.  For purposes of this
clause, “Vesting Date” shall mean December 31, 2015 or December 31, 2016.

 

Notwithstanding the foregoing, if the performance criteria set forth in clause
(i) above for fiscal year 2015 (or on a cumulative basis as set forth in clause
(ii) above) are not met, but the Employer’s percentage total return to
stockholders or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top 40% of its peer group companies (as to be
determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2014),
then the performance criteria shall be deemed to have been met for such year. 
Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2016 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before December 31, 2016

 

4.              Total Number of Units:  35,200

 

5.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and additional LTIP
units will be earned to the extent the aggregate amount of distributions that
would have been received on vested LTIP units from January 1, 2014 through the
vesting date (if the Distribution Participation Date had been the issuance date)
exceeds the amount of the Special LTIP Unit Distribution that Executive becomes
entitled to upon such vesting date. Additional LTIP units will be granted on the
initial grant date in an amount that is estimated by the Employer, in its sole
discretion, to equal or exceed the maximum amount of additional LTIP units

 

--------------------------------------------------------------------------------


 

that could be earned pursuant to this provision, which will be subject to
forfeiture if they are not earned.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on January 17, 2016, if employment
continues through such date and the performance-based vesting criteria set forth
below are satisfied on such date.

 

The performance criteria applicable to the units subject to performance-based
vesting are as follows:

 

(i)                                     Such units shall vest on December 31,
2016 if the Employer achieves either (A) a 7% per year increase in funds from
operations on a per-share of Common Stock of the Employer basis, or (B) a 7% per
year total return to stockholders on each share of Common Stock outstanding
during the entire period, during fiscal year 2016.

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved in fiscal year 2016, but are achieved on a
cumulative basis beginning with fiscal year 2014, and ending with the fiscal
year 2016, then, if and as employment continues through December 31, 2016, the
performance criteria will be met for such units as of December 31, 2016.  Any
units subject to performance-based vesting that have not vested as of
December 31, 2016 shall be forfeited.

 

Notwithstanding the foregoing, if the performance criteria set forth in clause
(i) above for fiscal year 2016 (or on a cumulative basis as set forth in clause
(ii) above) are not met, but the Employer’s percentage total return to
stockholders or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top 40% of its peer group companies (as to be
determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2014),
then the performance criteria shall be deemed to have been met for such year. 
Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFERRED COMPENSATION AGREEMENT (2014)

 

--------------------------------------------------------------------------------